 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 476Sheridan Manor Nursing Home, Inc. and Communi-cations Workers of America, Local 1168. Cases 3ŒCAŒ19083, 3ŒCAŒ19092, and 3ŒCAŒ19207 September 30, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND HURTGEN On December 7, 1995, Administrative Law Judge Howard Edelman issued the attached decision.  The General Counsel filed exceptions and a supporting brief, the Respondent filed an answering brief, and the General Counsel filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs, and has decided to affirm the judge™s rulings, findings, and conclusions only to the extent consistent with this Decision and Order.1 The complaint alleges that the Respondent violated Section 8(a)(1) by soliciting employees to oppose the Union™s announced contract ratification procedure and violated Section 8(a)(5) and (1) by withdrawing recogni-tion of the Union as bargaining representative and by refusing to execute a collective-bargaining agreement.  The judge dismissed the complaint in its entirety. For the reasons below, we find that the Respondent violated Section 8(a)(1) by its solicitation to oppose the ratification procedure, and further violated Section 8(a)(5) and (1) by withdrawing recognition, but did not violate the Act by refusing to execute the collective-bargaining agreement. 1. The complaint alleges that the Respondent violated Section 8(a)(1) by soliciting employees to oppose the Union™s announced procedure for ratifying the collec-tive-bargaining agreement. Contrary to the judge, we find merit to this allegation. In January 1994, the Union was certified to represent a unit of the Respondent™s service and maintenance em-ployees.2  On January 5, 1995,3 the parties reached a ten-tative agreement on an initial bargaining agreement.4 Union President Debora Hayes informed the Respon-dent™s attorney, Thomas Schnitzler, and its administrator, John Barrett, that the Union™s normal procedure was to submit the tentative agreement to its membership for ratification and that the ratification vote would be sched-uled for January 12. Schnitzler asked if Hayes meant that all members of the bargaining unit would vote on the contract. Hayes answered that the Union had a long-standing practice that only members of the Union were permitted to ratify a contract.                                                            1 The General Counsel™s unopposed motion to correct transcript is granted. 2 The Respondent™s answer to the complaint denies that the unit is appropriate but admits that the Union was certified to represent em-ployees in this unit in January 1994.  We grant the General Counsel™s exception to the judge™s exclusion of exhibits showing that on June 16, 1994, the Respondent took the position that licensed practical nurses (LPNs) were supervisors but that the parties thereafter reached a tenta-tive agreement in October 1994 that ﬁlicensed practical nurse employ-eesﬂ were not statutorysupervisorsandthat three LPN ﬁnurse man-agersﬂ were statutory supervisors. 3 All dates are in 1995 unless otherwise stated. 4 As part of the tentative agreement, the Union agreed to the Re-spondent™s proposal that the agreement contain a maintenance-of-membership provision as opposed to a union-security provision, which the Union had proposed. On January 6 Barrett sent a memorandum to all em-ployees, stating in relevant part: The Union has now advised us that they will only permit those employees of Sheridan Manor who have already signed a membership card to the Union or who sign such a membership card at the meeting on January 12, 1995 to vote on the Company™s pro-posal. We think this tactic by the Union is unfair and violates your freedom of choice. The Union is really telling you that you cannot vote on a contract that will cover you unless you agree to become a mem-ber before the vote. If you have signed a member-ship card or if you sign one in order to get the right to vote, the Union may then say that you are a mem-ber and that you must continue to pay dues to the Union during the life of the contract. This would be wrong since it is an obvious effort to circumvent your right of free choice that we fought so hard for so long to preserve. You, of course, have the right to join the Union and sign a membership card if that is your desire and as long as you understand that you would be required to pay dues for the next two years. If, however, you are op-posed to paying dues to the Union you should object now and refuse to sign a membership card, if you have not already done so. There is currently no re-quirement that any employee of Sheridan Manor be-come a member or pay dues to the Union. You have a right to resign from the Union if you are already a member and you also have a right to refuse to sign a membership card if the Union attempts to require you to sign one in order to vote on the contract. Your freedom of choice is sacred and no one should try to take it away. Hayes testified, without contradiction, that between January 6 and 12, he received two or three phone calls from individuals who identified themselves as employees of the Respondent. They stated that they were confused and upset by Barrett™s memorandum. In addition, the Union received 14 written resignations from unit em-ployees. On January 9 or 10, employee Gloria Mathewson told Barrett that she was upset with the Union for allowing only members to vote on the contract and that she wanted to circulate a petition among the unit employees that they 329 NLRB No. 51  SHERIDAN MANOR NURSING HOME 477no longer wanted the Union to represent them. On Janu-
ary 12 Mathewson submitted to Barrett a petition signed 
by 60 employees, along with a handwritten note from 
Mathewson that employee Madeliene Jamison did not 
want the Union. After re
viewing the employee signa-tures, Barrett faxed a letter to the Union that it had re-
ceived a petition signed by a majority of the unit em-

ployees indicating that they did not want the Union to 
represent them and that based on the petition the Re-
spondent was withdrawing recognition.  
The Union conducted the ratification meeting as 
scheduled on January 12. Although 68 employees had 
already become members of th
e Union, only 11 attended 
the meeting. The tentative agreement was unanimously 

approved, but the Respondent has refused to execute the 
collective-bargaining agreemen
t subsequently submitted 
to it by the Union. 
On this record, we find that the Respondent™s January 
6 memorandum to employees violated Section 8(a)(1). 
We recognize that under Section 8(c) of the Act an em-
ployer is free to express and disseminate its views or 
opinions, as long as such expressions contain no threat of 
reprisal or promise of benefit. We find, however, that in 
the circumstances of this case the Respondent ﬁengaged 

in conduct which, it may reasonably be said, tends to 
interfere with the free exerci
se of employee rights under 
the Act.ﬂ 
American Freightways Co
., 124 NLRB 146, 
147 (1959). 
It is well settled that contract ratification votes and 
procedures are ﬁinternal union affairs upon which an 
employer is not free to intrude.ﬂ 
London Chop House, 
Inc.
, 264 NLRB 638, 639 (1982). See also 
Greensboro 
News Co.
, 244 NLRB 689 (1979); 
Martin J. Barry Co., 241 NLRB 1011, 1013 (1979); and 
M & M Oldsmobile
, 156 NLRB 903, 905 (1966).  
Viewed in light of that 
principle, the Respondent™s 
January 6 memorandum unduly interfered with the em-
ployees™ participation in the ratification process and dis-

couraged membership in the 
Union. Thus, by means of 
the memorandum, the Respondent interjected itself into 
an internal union matter, about which no employee had 
complained. While characterizing the Union™s ratifica-
tion procedure as ﬁunfairﬂ and violative of the employ-
ees™ ﬁfreedom of choice,ﬂ it pointedly told employees 
that they ﬁshould object now and refuse to sign a mem-
bership card.ﬂ It added that 
employees ﬁhave a right to 
resign from the Union if yo
u are already a member and 
you also have a right to refu
se to sign a membership card 
if the Union attempts to require you to sign one in order 
to vote on the contract.ﬂ By this memorandum, the Em-
ployer clearly interjected itself into the ratification vote. 
Although a violation of Section 8(a)(1) does not turn on 
whether the interference or coercion succeeded,
5 it is 
relevant that the memorandum did in fact disrupt the 
                                                          
 5 American Freightways Co.
, 124 NLRB at 147. 
ratification procedure. Specifically, several employees 
called the Union to complain about the ratification pro-
cedures; 14 employees submitted written resignations to 
the Union; an employee info
rmed the Respondent that, 
because of the Union™s ratifi
cation procedure, she would 
circulate a petition among the em
ployees stating that they no longer wanted the Union to represent them; and only 

11 of the 68 union members attended the ratification 
meeting.  
Under these circumstances, we find that the Respon-
dent went beyond merely providing information to its 

employees or expressing an opinion, but rather disrupted 
the Union™s internal ratification procedures by soliciting 
and encouraging employees to 
refuse to comply with the 
lawful requirement that they be members of the Union in 
order to vote on the contract, and to resign or refuse to 
join the Union. By these actions, the Respondent unlaw-
fully interfered in the relationship between the employ-
ees and their representative, in violation of Section 
8(a)(1). See 
Wire Products Mfg. Corp.
, 329 NLRB No. 
23 (1999) (employer™s encouraging employees to join the 
union to vote against ratification of contract and then to 
revoke their membership after voting unlawfully under-
mined union in eyes of employees);
 and Shen-Mar Food 
Products, Inc
., 221 NLRB 1329, 1333 (1976), enfd. in 
relevant part 557 F.2d 396 (4th Cir. 1977) (employer™s 
honoring of untimely dues-checkoff revocations unlaw-
fully interfered in relationship between employees and 
their union). See also Albert Van Luit & Co
., 229 NLRB 
811, 813 (1977), enfd. 597 F.2d 681 (9th Cir. 1979) (so-
licitation of checkoff revocations); 
Hexton Furniture Co.
, 111 NLRB 342, 345 (1955) (solicitation of membership 

resignations). Compare 
Continental Nut Co.
, 195 NLRB 
841, 857 (1972) (ﬁemployer does not intrude upon pro-

tected rights where it furn
ishes minimal assistance to 
employees who have independently decided to withdraw 
their support and approach the employer for helpﬂ). 
We further find that the Respondent™s withdrawal of 
recognition violated Section 8(a)(5) and (1) because the 

Respondent cannot rely on the petition since it was 
tainted by the Respondent™s January 6 memorandum. It 
is well established that an employer cannot rely on an 
expression of disaffection by
 its employees which is at-
tributable to its own unfair labor practices directed at 
undermining support for the Union.  
Hearst Corp
., 281 
NLRB 764 (1986), enfd. 837 F.2d 1088 (5th Cir. 1988). 
In determining whether a causal relationship exists be-
tween unfair labor practices and a union™s loss of sup-
port, the Board considers seve
ral evidentiary factors: (1) 
the length of time between the unfair labor practices and 
the withdrawal of recognition; (2) the nature of the viola-
tion, including the possibility of a detrimental or lasting 
effect on employees; (3) the tendency of the violation to 
cause employee disaffection; and (4) the effect of the 
unlawful conduct on employees™ morale, organizational 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 478activities, and membership in the union.  
Master Slack 
Corp
., 271 NLRB 78, 84 (1984). 
Here, all of these factors tend to establish the requisite 
connection between the unfair labor practice and the Un-
ion™s alleged loss of support.
6  The petition materialized 
in a matter of days following the unfair labor practice; 
the subject of the Respondent™s unlawful memorandum 

of January 6 was the motivating force behind the peti-
tion; and the unfair labor practice had an effect on em-
ployees™ union membership and support and had a ten-
dency to cause employee disaffection.  Accordingly, we 
find that the petition was tainted by the Respondent™s 
unfair labor practices.  It follows that the Respondent 
could not rely on the petition as a valid expression of 
employee sentiment and, th
erefore, the Respondent™s 
withdrawal of recognition based on the petition violated 
Section 8(a)(5) and (1). See Davies Medical Center
, 303 
NLRB 195, 206Œ207 (1991), enfd. mem. 991 F.2d 801 
(9th Cir. 1993) (unlawful to withdraw recognition on 
basis of antiunion petition tainted by supervisors™ unlaw-
ful encouragement of signatures); and 
Texaco, Inc
., 264 
NLRB 1132 (1982) (unlawful to terminate collective-
bargaining agreement based on tainted antiunion peti-
tion). 
2.  The complaint also alleges that the Respondent vio-
lated Section 8(a)(5) and (1) by refusing to execute a 

collective-bargaining agreemen
t.  The General Counsel 
contends that on January 5 the Respondent and the Union 
effectively reached complete agreement on all terms and 
conditions of employment to be incorporated in the bar-
gaining agreement, and that when the agreement was 
ratified on January 12, the Respondent was required to 
execute the agreement on request.  For the reasons be-
low, we dismiss this allegation of the complaint. 
It is well settled that mutual agreement on all material 
terms is an essential element of a binding collective-

bargaining agreement, including the term of the agree-
ment and the effective commencement and termination 
dates.  
Transit Service Corp
., 312 NLRB 477, 482Œ483 
(1993); and 
Koenig Iron Works
, 282 NLRB 717, 718 
(1987).  In the present case,
 neither the General Counsel 
nor the Union contests the fact, evidenced by testimony 
of the Union™s president, that the parties failed to agree 
on when the tentative agreement would become effec-
tive. 
On January 5 the parties left the bargaining table to 
await the January 12 ratification vote, but left blank the 
duration provision of the tentative agreement. The parties 
never reached a mutual understanding as to the agree-
                                                          
                                                           
6 We find it unnecessary to reach 
the issue of whether the petition 
actually established a good-faith do
ubt or belief on the Respondent™s 
part regarding the Union™s loss of majority.  Further, we do not adopt 
that portion of the judge™s decision pertaining to the unit inclusion or 
exclusion of employees on medical leave.  See generally 
Red Arrow 
Freight Lines,
 278 NLRB 965 (1986); 
SuperValu, Inc
., 328 NLRB No. 
9 (1999). 
ment™s effective date.
7  Indeed, it is evident that after 
January 5, the parties had wholly different dates in mind 
regarding the actual effective date.  Thus, on January 11, 
the Respondent stated to the Union that the contract was 
to be effective ﬁon signingﬂ (after ratification), but at the 
January 12 ratification meeting the Union informed the 
employees that the effective date was the date the tenta-

tive agreement had been reached (January 5).  This dis-
crepancy was never resolved
 prior to the Respondent™s 
withdrawal of recognition on January 12 and the Union™s 
subsequent requests to execute the agreement.  In these 
circumstances, and in the ab
sence of mutual agreement 
on this material term,
8 we find that the Respondent did 
not violate Section 8(a)(5) and (1) by refusing to execute 
the collective-bargaining agreement.
9 THE REMEDY
 Having found that the Respondent has violated Sec-
tions 8(a)(5) and (1), we shall order it to cease and desist 
and to take certain affirma
tive action necessary to effec-
tuate the policies of the Act. 
Having found that the Respondent unlawfully with-
drew recognition from the Union, we shall order it to 
recognize the Union as bargaining representative and, on 
request, bargain with the Union.  In order to tailor the 
remedy to the nature of the Respondent™s bargaining vio-
lation under the particular circumstances of this case, in 
which the unlawful withdrawal of recognition occurred 
 7 Union President Deborah Hayes te
stified as follows regarding the 
effective date of the agreement: 
(HAYES
)  As far as I recall, we had no agreement on when the 
contract, on the actual date that 
would be put into the contract. 
Q.  I see. We had no, no agreement on the date? 
A.  No. The only place that we put on signing was in the 
wages article, and then we had a le
tter that clarified what our in-
terpretation of on signing was. 
Q.  Right. 
A.  And I have no recollection of any agreement other than 
that. Q.  But we had no agreement as to a definite date, isn™t that 
correct? 
A.  That™s right. 
Q.  That it would be effective? 
A.  That™s right. 
 8 Liberty Homes, 216 NLRB 1102 (1975), relied on by the General 
Counsel, is distinguishable. In that case, it was possible to infer from 
the evidence that the parties reached
 agreement on an identifiable effec-
tive date.  That is not the case here
 and, indeed, Unio
n President Hayes 
concedes in her testimony that there was no agreement of any kind on 

an effective date. 
9 In concluding that the Respondent did not unlawfully refuse to 
execute the agreement, the judge f
ound that ratification was a condition 
precedent to a binding agreement, a condition that was not satisfied 
prior to the receipt of the employees™ petition on the morning of Janu-

ary 12.  As the judge found, however, the subject of ratification was not 
a matter that the Respondent and the Union negotiated mutually but, 
instead, was a matter that the Union 
unilaterally imposed on itself.  Put 
another way, the Union simply in
formed the Respondent during bar-

gaining of its self-imposed internal union procedure for ratification.  In 
these circumstances, the judge erred in finding that ratification was a 
condition precedent.  See 
Beatrice/Hunt-Wesson
, 302 NLRB 224 fn. 1 
(1991). 
 SHERIDAN MANOR NURSING HOME 479shortly after tentative agreement on all contractual terms 
other than an effective date, we shall order the Respon-
dent, on request, to bargain with the Union concerning 
the remaining unresolved subject, the effective date of 
the bargaining agreement.  Th
is remedy returns the par-
ties to the status quo ante that likely would have existed 
in the absence of the Respondent™s unlawful withdrawal 

of recognitionŠa ratified tentative agreement (absent an 
effective date) accompanied, in all likelihood, by addi-
tional postratification bargaining regarding the effective 
date.  Accordingly, if an un
derstanding is reached on the 
effective date of the tentative agreement ratified on Janu-

ary 12, 1995, following such bargaining, the Respondent 
shall be required to execute the bargaining agreement. 
ORDER The National Labor Relations Board orders that the 
Respondent, Sherid
an Manor Nursing Home, Inc., To-
nawanda, New York, its officers, agents, successors, and 
assigns, shall 
1.  Cease and desist from 
(a) Withdrawing recognition from, and refusing to rec-
ognize and bargain with, Communications Workers of 
America, Local 1168, as th
e exclusive bargaining repre-
sentative of the employees in
 the appropriate bargaining 
unit described below. 
(b) Soliciting employees to oppose the Union™s an-
nounced ratification procedure for the collective-
bargaining agreement. 
(c) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Recognize the Union as 
the exclusive bargaining 
representative of the employ
ees in the appropriate bar-
gaining unit described below. 
(b) On request, bargain with the Union as the exclusive 
representative of the employ
ees in the following appro-
priate unit concerning the effective date of the tentative 
bargaining agreement ratified on January 12, 1995, and if 
an understanding is reached on the terms and conditions 
of employment, embody the understanding in a signed 
agreement: 
Included
: All full-time and regular part-time service 
and maintenance employees, including nurses™ aides, 

certified nurses™ aides, 
orderlies, housekeeping em-
ployees, dietary aides, recreation or activity aides, 
cooks, laundry employees, certified nurses™ aides coor-
dinator, technical employees, licensed practical nurses, 
treatment nurses, certified 
occupational therapy assis-
tant, and clerical employees employed by the Respon-
dent at its Tonawanda, New York facility.   
Excluded:  Registered nurses, certified occupational 
therapist, certified physical therapist, dietitian, social 
workers, other professional employees, guards, and su-
pervisors as defined in the Act. 
(c) Within 14 days after service by the Region, post at 
its Tonawanda, New York facility copies of the attached 

notice marked ﬁAppendix.ﬂ
10  Copies of the notice, on 
forms provided by the Regional Director for Region 3, 
after being signed by the Respondent™s authorized repre-

sentative, shall be posted by the Respondent immediately 
upon receipt and maintained 
for 60 consecutive days in 
conspicuous places including 
all places where notices to members are customarily posted.
  Reasonable steps shall 

be taken by the Respondent to ensure that the notices are 
not altered, defaced, or covere
d by any other material.  In 
the event that, during the pend
ency of these proceedings, 
the Respondent has gone out of business or closed the 
facility involved in these proceedings, the Respondent 
shall duplicate and mail, at its own expense, a copy of 

the notice to all current employees and former employees 
employed by the Respondent at any time since January 6, 
1995. 
(d) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 MEMBER HURTGEN
, dissenting. 
I do not agree with my colleagues that the Respondent 
violated Section 8(a)(1) by telling its employees of its 
view that all employees (not just union members) should 
be permitted to vote on the issue of contract ratification.  
Contrary to the suggestion of my colleagues, the mere 
fact that an employer co
mments on internal union mat-
ters is not sufficient to make the comment unlawful.  For 

example, there is nothing in the Act to preclude an em-
ployer from noncoercively stating its views regarding 
candidates for union office.  A fortiori, there is nothing in 
the Act to preclude an employer from commenting on a 
matter that affects the employer more directly, e.g., the 
ratification of a contract.  Thus, for example, there is 
nothing in the Act to preclude
 an employer from recom-
mending to employees that they should ratify a proposed 
contract.  As long as the co
mment is simply an expres-
sion of a point of view, it is protected by Section 8(c).  
The Respondent here did no more that that.  It did not tell 
employees to insist on voting as nonmembers. It did not 
tell them to become nonmembers.  It simply told them of 

their right to do so.  Surely, it is not unlawful to apprise 
an employee of this fundamental statutory right. 
My colleagues cite the principle that contract ratifica-
tion votes and procedures are ﬁinternal affairs upon 
                                                          
 10 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 480which an employer is not free to intrude.ﬂ  However, that 
principle has not been applied to preclude lawful em-
ployer statements of opinion.
 Rather, in the cases cited 
by my colleagues, employers took unlawful action in 
response to various ratification activities.
1  Here, the Re-
spondent did not retaliate in any fashion against employ-
ees.  It also did not threaten 
reprisal or promise a benefit 
for any employee ratification activity.  Thus, under the 
literal terms of Section 8(c), the Respondent™s statements 
cannot be unlawful. 
In my colleagues™ view, the Respondent™s remarks 
ﬁdisruptedﬂ contract ratification.  I do not agree.  The 
ratification vote was held.  Concededly, some employees 
were persuaded by the Respondent™s remarks, and pro-
tested the Union™s ﬁmembers onlyﬂ policy.  However, the 
fact that employees are persuaded by 8(c) opinion is 
hardly a reason to condemn the opinion.  In short, the 
Respondent merely stated its 8(c) opinion as to how the 
ratification process should be conducted.
2 Based on the above, I find that the January 12, 1995 
employee petition was not tainted by unlawful conduct.  
The Respondent was presented with a petition in which 
60 unit employees stated that 
they did ﬁnot want a un-
ion.ﬂ  There was no 8(a)(1) misconduct to taint the peti-
tion.  The question is therefore simply whether the Re-
spondent had a reasonably based good-faith doubt justi-
fying its withdrawal of recognition. 
I believe that the Respondent did have such a doubt.  
Significantly, my colleagues do
 not affirmatively argue to the contrary.  They argue only that the basis for the 

doubt was tainted by 8(a)(1) conduct.  However, as dis-
cussed above, there was 
no 8(a)(1) conduct. 
In light of the above, it is not necessary to have ex-
tended discussion of the clear proposition that the Re-
spondent™s doubt was based on objective considerations.   
In Allentown Mack Sales & Service v. NLRB
, 522 U.S. 
359 (1998), the Supreme Court, in resolving an issue of 

reasonably based good-faith
 doubt, stated at 371: 
                                                           
                                                           
1 In 
London Chop House
, 264 NLRB 638 (1982), an employer dis-
charged an employee for circulating a document seeking to encourage 
other employees to vote against contract ratification.  In 
Greensboro News Co., 244 NLRB 689 (1979); 
Martin J. Barry Co
., 241 NLRB 
1011 (1979), and 
M & M Oldsmobile
, 156 NLRB 903 (1966), employ-
ers refused to bargain and /or refuse
d to execute contracts because of 
the ratification procedures used by the union. 
2 Wire Products Mfg. Corp.
, 329 NLRB No. 23 (1999), cited by my 
colleagues, is distinguishable.  Th
ere, an employer twice urged em-
ployees to join the union, vote agai
nst contract ratification and then 
resign from the union.  This em
ployer conduct was contemporaneous 
with another 8(a)(1) violation.  That
 is, the employer falsely told em-
ployees that their resignation would me
an that they could stop paying 
dues.  This was false because there 
was a  union-security clause.  The 
employer thereby undermined both the union and the contract in the 
eyes of employees.  Here, the Respondent™s statement of opinion re-
garding who should vote on contract 
ratification falls far short of un-
dermining the union or a union contract.  Unlike the employer in 
Wire 
Products
, the Respondent gave no false information.  It merely stated 
that all employees should have a vote on a matter having an impact on 

all of them. 
It must be borne in mind that the issue is not whether 
the [evidence of disaffection] clearly establishes a ma-
jority in opposition to the union but whether it contrib-
utes to a reasonable uncertainty whether a majority in 
favor of the union existed. 
In the instant case, 60 employees signed the antiunion 
petition.  Another employee, who was absent on the day 

of the circulation of the petition was said to be in agree-
ment with it.  At that time, the unit consisted of 116 to 
124 employees, depending on various issues of eligibility 
concerning 8 employees. 
Adding together the employee petition, the report of an 
additional employee™s disaffection and the circumstances 
surrounding the status and the sentiments of the disputed 
eight individuals, the Respondent could reasonably be at 
least uncertain regarding whether there was majority 
support for the Union.  Accordingly, the Respondent™s 
withdrawal of recognition was lawful. I would dismiss 

this allegation of the complaint.
3 APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT refuse to recognize and bargain with 
Communications Workers of 
America, Local 1168, as 
the exclusive collective-barg
aining representative of our 
employees in the unit described below. 
WE WILL NOT solicit employees to oppose the Union™s 
announced ratification proc
edure for the collective-
bargaining agreement.  
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
 3 Had I found merit in the compla
int™s 8(a)(1) allegation and its 
8(a)(5) withdrawal of recognition 
allegation, I would join my col-
leagues in finding that the parties 
did not reach agreement on all mate-
rial terms of a contract.  Thus, I would join in dismissing the complaint 
allegation that the Respondent unlawfully refused to execute a collec-
tive-bargaining agreement. 
In light of my conclusions, I fi
nd it unnecessary to pass on whether 
the parties agreed that contract ra
tification was a condition precedent to 
reaching a binding agreement. 
 SHERIDAN MANOR NURSING HOME 481WE WILL recognize the Union as 
the exclusive bargain-
ing representative of our employees in the bargaining 
unit described below. 
WE WILL, on request, bargain with the Union concern-
ing the effective date of the tentative bargaining agree-

ment ratified on January 12, 1995, and put in writing and 
sign any agreement reached on terms and conditions of 
employment for our employees in the bargaining unit: 
Included
:  All full-time and re
gular part-time service 
and maintenance employees, including nurses™ aides, 
certified nurses™ aides, 
orderlies, housekeeping em-
ployees, dietary aides, recreation or activity aides, 

cooks, laundry employees, certified nurses™ aides coor-
dinator, technical employees, licensed practical nurses, 
treatment nurses, certified 
occupational therapy assis-
tant, and clerical employees employed by us at our To-

nawanda, New York facility. 
Excluded:  Registered nurses, certified occupational 
therapist, certified physical therapist, dietitian, social 

workers, other professional employees, guards, and su-

pervisors as defined in the Act. 
SHERIDAN 
MANOR 
NURSING 
HOME, INC.  Ronald Scott, Esq
., for the General Counsel.
 Thomas P. Schnitzler, Esq. (Jackson, Lewis, Schnitzler & 
Krupman),
 for the Respondent
. DECISION STATEMENT OF 
THE CASE HOWARD 
EDELMAN
, Administrative Law Judge. This case 
was tried before me on July 24,
 25, and 31, 1995, in Buffalo, 
New York. The various charges in this case were filed by Local 
1168, Communications Workers of America (the Union) on January 10, 1995, and at various 
dates thereafter, alleging that 
Sheridan Manor Nursing Home, Inc. (Respondent) had violated 
Section 8(a)(1) and (5) of the 
Act. An amended consolidated 
complaint thereafter issued 
on June 30, 1995, alleging viola-
tions of Section 8(a)(1) and (5) of the Act as charged. 
On the entire record in this case, including my observation of 
the demeanor of the witnesses, an
d a consideration of the briefs 
filed by counsel for the General Counsel and counsel for Re-

spondent, I make the following 
FINDINGS OF FACT
 Respondent is a New York State corporation engaged in the 
operation of a nursing home located in Tonawanda, New York. 
In connection with such operation, Respondent annually de-
rives a gross income in excess of $100,000. Additionally, Re-
spondent annually purchases and receives at its Tonawanda 
facility goods and products valued at in excess of $5000, which 
are shipped directly from points located outside the State of 
New York. 
On January 4, 1994, the Board certified the Union as the col-
lective-bargaining representative for a unit of Respondent™s 
employees consisting of: 
 All full-time and regular part time service and maintenance 
employees, including nurses™ aides, certified nurses™ aides, 
orderlies, housekeeping employees, dietary aides, recreation 
or activity aides, cooks, laundry employees, certified nurses™ 
aides coordinator, technical employees, licensed practical 
nurses, treatment nurses, certified
 occupational 
assistant, and 
clerical employees. 
 The parties commenced collec
tive-bargaining negotiations 
on February 7, l994. Throughout these negotiations, Deborah 
Hayes, union president, and two bargaining unit employees 
represented the Union. Thomas 
Schnitzler, Respondent™s labor 
attorney; John Barrett, administra
tor; and Denis Sarac, associ-
ate administrator, represented Respondent.  
During the initial bargaining sessions, it was agreed that any 
agreement that was reached on a particular proposal, was a 
tentative agreement, not binding, until final acceptance. In this 
connection, Hayes repeat
edly stated that she would have to take 
any  proposed final agreement to 
the employees for ratification, 
and that a ﬁnoﬂ vote meant a ﬁyesﬂ vote for a strike.
1 The parties met on November 18. During this session the 
parties discussed proposals wher
e the parties were not in 
agreement. At one point in the meeting, Hayes stated that any 
final offer by Respondent would be brought before the unit 
employees for a ratification vote and that any vote rejecting 
such offer would be a vote authorizing a strike. 
On December 20, 1994, the Union distributed to all unit em-
ployees a written memorandum su
mmarizing the present state 
of the negotiations. The 
memorandum also stated: 
 [I]t has been agreed that the Union and Home bargaining 
committees will meet on Thursd
ay, January 5, 1995. At that 
time we will obtain the Home™s best offer and will then bring 

it to you for a vote. We have planned a ratification meeting 
for Wednesday, January 12, 1995. 
 On January 5, 1995, the partie
s again met. During this meet-
ing, all open proposals were resolved and a tentative agreement 
for a contract was reached. Hayes again stated that this tentative 
agreement would have to be ratif
ied before acceptance by union 
members.  
Barrett credibly testified that this was the first time that 
Hayes had indicated that only union members would vote on 
the contract. During all prior ne
gotiating sessions Hayes stated 
that unit employees would vote c
oncerning a ratification of any 
proposed collective-bargaining agreement.  
On January 6, Hayes distribut
ed a memorandum to all unit 
employees stating that ﬁon Ja
nuary 5, 1995 the Union and Em-
ployer bargaining committees me
t in contract negotiations and 
reached a tentative agreement on a first contract.ﬂ In several 
other places, the memorandum referred to a tentative agree-
ment. The memorandum also stated that ﬁa No vote on the con-
tract is a yes vote for a strike against your employer.ﬂ 
At the conclusion of this meeting, Hayes requested the list of 
the unit employees currently em
ployed by Respondent. Such 
list, which appears to be a payroll list, was faxed to the union 

office on January 6. The list contained 134 unit employees.  
On January 6, Respondent also
 distributed a memorandum to 
all unit employees. The memora
ndum stated in part that 
throughout the collective-bargai
ning negotiations, Respondent 
                                                          
 1 My findings of fact in connec
tion with the collective-bargaining negotiations are based on the testimony of Hayes and Sarac, which for 
the most part is mutually consiste
nt. Wherever there is any inconsis-
tency, I credit Sarac because his testimony impressed me as being more 
believable and consistent with th
e Union™s usual procedure requiring 
ratification.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 482had consistently taken a position against compulsory union 
membership. The memorandum also
 stated that it was Respon-dent™s position that it was unfair to exclude nonunion members 
from the scheduled Janua
ry 12 ratification vote.
2 On the morning of January 12, Barrett was presented with a 
petition signed by 60 unit employ
ees, and a note signed by unit 
employee Gloria Mathewson which 
states that she spoke with 
unit employee Madaline Jamison, who told her on January 12 
that she did not want a union. Jamison was out sick at the time. 
It is not alleged that Respondent solicited this petition. The 
signatures on the petition were checked against the signatures 
of the 113 unit employees and appeared to be genuine. There is 
no evidence that the signatures
 were not genuine. Barrett, 
thereafter, sent a letter to Hayes informing the Union that Re-
spondent had received a petition signed by a majority of the 
unit employees indicating that 
they did not want union repre-
sentation, and that based upon such petition Respondent was 
withdrawing recognition of the Union. The letter was received 
by Hayes prior to the January
 12 ratification meeting.  
It was stipulated by the partie
s that of the 134 employees set 
forth in Respondent™s list of January 6, 12 were not employed 
on January 12. It was also stipulat
ed that three dietary aides not 
on either list should be part of the unit. Thus, the number of 
unit employees employed on Janua
ry 12, the date recognition 
was 116. There is a dispute as to
 the status of eight employees 
who were deleted by Respondent™s
 January 12 list. The General 
Counsel alleges that two of th
ese employees we
re per diem employees who should be included
 and the other six employees 
were employees on disability or compensation.  
The Union™s ratification meeting took place on January 12, 
as scheduled. Eleven union members were present and voted 
unanimously to accept Respondent
™s last contract offer. 
On January 13, Hayes informed Respondent™s attorney, 
Schnitzler, that the proposed contract had been ratified and that 
she would prepare a contract for Respondent™s signature. Re-
spondent refused to execute this
 contract notwithstanding sev-eral further attempts by the Union to effect such execution. 
Analysis and Conclusion 
The Board has held that an employer ordinarily does not 
have standing to challenge the 
union™s method of ratification, 
or the lack thereof, in connec
tion with the union™s acceptance 
                                                          
 2 In relevant part Respondent™s memorandum states: 
The Union has now advised us they will permit only those em-
ployees of Sheridan Manor who have already signed a member-
ship card to the Union or who si
gn such membership card at the 
meeting on January 12, 1995 to vote on the Company™s pro-
posal. We think this tactic by the Union is unfair and violates 
your freedom of choice. The Union is really telling you that you 
cannot vote on a contract that will cover you unless you agree to 
become a member before the vote. . . . This would be wrong 
since it is an obvious effort to circumvent your right of freedom 
of choice that we have fought so
 hard for so long to preserve. 
You of course have the right to Join the Union and sign a mem-
bership card if that is your desire as long as you understand that 
you would be required to pay dues for the next two years. If, 

however, you are opposed to paying dues to the Union you 
should object now and refuse to sign a membership card, if you 
have not already done so. There is currently no requirement that 
any employee of Sheridan Manor become a member, or pay 
dues to the Union. You have a right to resign from the Union if 
you are already a member and you also have the right to refuse 
to sign a membership card if the Union attempts top require you 
to sign one in order to vote on the contract. 
of an employers contract offer
. Childers Products Co., 276 
NLRB 709, 711 (1985), affd. mem. 791 F.2d 915 (3d Cir. 
1986). In Beatrice/Hunt-Wesson, Inc., 302 NLRB 224 (1991), the 
union and employer, as part of 
the negotiations specifically and 
mutually agreed in writing that ratification by the unit employ-
ees was a precondition to acceptance of the ﬁtentative agree-
ment.ﬂ Thus, rather then th
e union imposing the limitation of 
ratification upon itself, both parties agreed in writing to require 

ratification to make their ﬁtentative agreementﬂ binding. 
In the instant case, unlike in 
Childers, supra, the parties did 
not mutually agree to make ra
tification binding before accep-
tance of the tentative agreement reached on January 5. How-

ever, the Union clearly imposed 
such limitation on itself. This 
is evidenced by Hayes™ statements throughout the course of 
contract negotiations that the co
ntract had to be ratified, and a 
ﬁNoﬂ vote for ratification was a vot
e to strike. It is further evi-
denced and amplified by the Union™s letter to all unit employ-
ees distributed on January 6, that such ratification would pro-
vide ﬁthe opportunity to either 
accept or reject the contract.ﬂ 
In Beatrice/Hunt-Wesson, supra, Chairman Stephens in his 
concurring opinion stated that until such time as the union con-
ducts the ratification vote agreed on by both parties, the agree-
ment was tentative and the employer was not obligated to exe-
cute such contract. In the instant case, I conclude that the Union 
imposed on itself a ratif
ication vote as a condition precedent to 
acceptance of the parties, ﬁtentative agreementﬂ and that the 
Union failed to conduct such ra
tification vote prior to Respon-
dent™s receipt of the employee's™
 petition and its withdrawal of 
recognition. Thus, I further conc
lude that there was no binding 
contract between the parties at
 the time that recognition was 
withdrawn. The issue now is whether Respondent had a good-faith belief 
that the Union no longer represented majority of unit employ-
ees at the time it withdrew recognition from the Union. 
Section 8(c) of the Act permits an employer to express any 
views or opinions and to express 
them orally, in writing or in 
any other manner as long as such expression ﬁcontains no threat 
of reprisal or promise of be
nefit.ﬂ I find that Respondent™s 
January 6 letter, set forth above in
 the facts section of this deci-
sion, to all employees contained no threat of reprisal or promise 
of benefit violative of Section 8(a)(1). The letter does not rea-
sonably solicit employ
ee opposition to the Union™s ratification 
process. The contents of the letter accurately set forth the Un-
ion™s eligibility requirements for participating in the ratification 
vote. Moreover, such letter was 
consistent with Respondent™s 
position expressed throughout the entire course of collective-

bargaining negotiations, wherein Respondent opposed member-
ship in the Union as a condition of continued employment. 
Accordingly, I find no violation of
 Section 8(a)(1) as alleged. 
The petition received by Respondent on January 12 set forth 
clearly that the employees who 
signed the petition ﬁdo not want 
a union.ﬂ The petition contained 
60 signatures of Respondent™s 
employees who are admittedly unit employees presently em-
ployed. The General Counsel does 
not contend that petition was 
unlawfully obtained. Respondent™s
 administrator, Barrett, 
credibly testified that when he received the petition, he and his 
office manager checked the signatures on the petition with the 
unit employees set forth on the January 12 payroll. As de-
scribed above, Respondent delete
d from the January 6 payroll 
21 employees that Respondent no 
longer considered to be em-
ployed. The payroll at this point was 113 employees.  Based on 
 SHERIDAN MANOR NURSING HOME 483the 60 signatures plus the Gloria Mathewson hearsay statement 
that employee Jamison did not wa
nt a union, Barrett concluded, 
after consultation with his attorney, that the Union no longer 
represented a majority of the unit employees. Based on this 
information, Respondent by a letter dated January 12, withdrew 
recognition. Laidlaw Waste Systems, 307 NLRB 1211 (1992), reaffirmed 
the Board™s well-settled position that an employer may rebut an 
incumbent union™s presumption of majority status by demon-
strating that at an appropriate time, the union no longer enjoys 
majority support, or that the employer has a good faith and 
reasonably grounded doubt of the union™s majority status. An 
employer may establish such 
reasonably grounded doubt by a 
preponderance of the evidence. 
Counsel for the General Counsel contends in footnote 33 of 
his brief, citing 
Laidlaw, supra, that when an employer under-
takes to determine the size of the unit and has defended its de-
cision to withdraw recognition on the numerical evidence of the 
petition, it should not be heard to say that same evidence 
formed a reasonably grounded doubt as to the union™s contin-
ued majority status. I do not read 
Laidlaw as requiring such an election. In any event, the size of the unit, as established by the 
evidence in this case, set forth above is in dispute. 
As set forth above, Respondent™s
 January 6 payroll listed 
134 unit employees. The January 12 payroll listed 113. During 
the course of the trial the General Counsel agreed with Respon-
dent™s contention, as to the unit size, that 12 employees elimi-
nated from the January 6 payroll were indeed no longer unit 
employees. Both parties agreed that three employees not listed 
on either payroll were actually employed by the Employer and 
should be included on the January 12 payroll. The status of 
eight individuals are in dispute.
 The General Counsel contends 
that two of the disputed employees are per diem employees and 

six employees are on compensation 
or disability and all eight 
employees should be included in the unit.  
As set forth above since per diem employees were not a clas-
sification of employees set forth in the certification or the 
agreed on bargaining unit, I conclude that they were properly 
excluded by Respondent in determ
ining the size of the unit on 
January 12. The remaining six employees were on disability or 
compensation as of January 12
. Respondent™s administrator, 
Barrett, testified as to the facts on which Respondent concluded 
that such employees were no 
longer employed by Respondent 
as of January 12. 
Barrett testified that Michel
le Bedding went on workmen™s 
compensation leave on November
 1993 and was still receiving 
workmen™s compensation benefits as of January 12, and in fact 
through this trial in July 1995. Barrett also testified that in her 
personnel file there was a doctor™s statement that Bedding 
would not be able to return to work as a nurse.  
Barrett testified that Tammy Costanzo™s last day of work was 
March 7, 1994, as the result of a workmen™s compensation 
injury. Barrett testified without contradiction that he personally 
reviewed the documentation in he
r file which established that 
she was unable to return to work, and was regarded as a termi-
nated employee. 
Barrett testified that Tammy Konarski left her employment 
in April 1994 because of a workman™s compensation injury. 
Konarski began collecting un
employment in August 1994. 
Although her personnel indicates that on November 8, 1994, 
she was released to work without restrictions, it does not appear 
that she has contacted Respondent seeking work at any time 
since such release. 
Barrett testified that Latonya 
Pugh left Respondent and went 
on maternity leave in June 1994. Barrett credibly testified that 
Pugh™s maternity leave was a duration of 6 to 8 weeks. As of 
January 12, she had not returned to work, nor would it appear 
that she had contacted Respondent
 at any time from June 1994 
through January 12, 1995, concerning her employment. On 
March 5, 1995, Pugh was rehired as a new employee. 
Barrett testified that Molly A
nn Krajcer left Respondent on 
December 1993, after her physician placed restrictions on her 
ability to work due to her pregnancy. She has never returned to 
work. Krajcer did file charges on May 1994, with the Equal 
Employment Opportunity Co
mmission (EEOC) and the New 
York State Division for Human Rights, alleging an unlawful 

termination due to sex discrimination. 
Barrett testified that Angela 
Phillips left Respondent on Oc-
tober 1993 when she suffered a heart attack. There is no evi-
dence that Phillips contacte
d Respondent between October 
1993 through January 12, 1995. Phillips was hired as a new 
employee in March 1995. 
I conclude that the evidence concerning the status of the 
above employees in insufficient 
for me to make a finding fa-
vorable to the General Counsel. In this regard, the General 

Counsel failed to produce any of the six employees, set forth 
and discussed above, in support of his contentions. The General 
Counsel™s evidence consists of admissions on cross-

examination by Barrett and some
 documents contained in the 
personnel files of some employees. In any event, it is clear to 
me, that within the meaning of 
Laidlaw, Respondent had rea-
sonable cause to believe that th
e above named individuals were 
not employed as of January 12. 
Thus, on January 12, 1995, Respondent was aware that 60 
unit employees did not want the Union to represent them, and 
had reasonable cause to believe
 that the number of unit em-ployees employed by Respondent was on that date was 116. 
Accordingly, I conclude that 
Respondent did not violate Sec-tion 8(a)(1) and (5) of the Act when it withdrew recognition 

from the Union on January 12, 1995. 
CONCLUSIONS OF 
LAW 1.  Respondent is an employer 
within the meaning of Section 
2(2), (6), and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  Respondent has not violated Section 8(a)(1) and (5) of the 
Act as alleged. 
[Recommended Order for dismissal omitted from publica-
tion.]  
 